219 Cal.App.2d 860 (1963)
GEORGE CHROMIAK, JR., Plaintiff and Appellant,
v.
CITY OF LOS ANGELES, Defendant and Respondent.
Civ. No. 27196. 
California Court of Appeals. Second Dist., Div. Four.  
Aug. 28, 1963.
 Richards, Watson, Smith & Hemmerling and Edgar Paul Boyko for Plaintiff and Appellant.
 Roger Arnebergh, City Attorney, Victor P. Spero, Division Chief, Deputy City Attorney, and Arthur Y. Honda, Deputy City Attorney, for Defendant and Respondent.
 Memorandum
 THE COURT.
 On June 19, 1962, plaintiff filed an action against the City of Los Angeles and some of its police officers, designated as Does I through V, for damages caused by alleged assault, battery and false imprisonment of plaintiff by the police officers. The city demurred to the complaint upon the ground that plaintiff's cause of action was barred by section 22.3 of the Civil Code. The demurrer was sustained. No amended complaint having been filed, a motion to dismiss pursuant to section 581, subdivision 3, of the Code of Civil Procedure was granted. Plaintiff appeals therefrom.
 Both plaintiff and defendant have stipulated that this appeal be submitted without briefs and without argument, and be decided on the authority of, and the decision in, Jones v. City of Los Angeles (1963) 215 Cal.App.2d 155 [30 Cal.Rptr. 124]. On the authority of that case, and cases cited therein, the judgment is reversed.
 The cause is remanded for further proceedings consistent with Jones v. City of Los Angeles, supra, and the 1963 legislative enactments on governmental immunity from tort liability.